Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/24/2021 has been entered. Claims 2-3 and 11-17 are cancelled. Claims 1, 4-10 and 18-20 are currently pending in this application.

Allowable Subject Matter
Claims 1, 4-10 and 18-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a manufacturing method of a flexible display as set forth in claims 1, 4-10 and 18-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a manufacturing method of a flexible display, comprising: forming a metal lead on a flexible substrate; bending the flexible substrate and the metal lead; and forming a conductive film layer on the metal lead, which covers at least a bent part of the metal lead, and the feature; wherein the conductive film layer on the metal lead is formed by using the chemical plating method, wherein “the chemical plating method comprises: immersing the bent part of the metal lead in a chemical solution, wherein the chemical solution comprises a metal salt and a reducing agent; and performing a reduction reaction between the metal salt and the reducing agent in the chemical solution to form the conductive film layer on a surface of the bent part of the metal lead” in combination with the other required elements of the claim.
Claims 4-10 and 18 are allowable due to their dependency.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871



Allowable Subject Matter
Claims 3-8 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3-8 and 18-19, none of the prior art discloses or suggests a manufacturing method of a flexible display, comprising: forming a metal lead on a flexible substrate; bending the flexible substrate and the metal lead; and forming a conductive film layer on the metal lead, which 
The most relevant reference, Son et al. (US 2016/0285046, at least Fig. 1-4B) as applied to claim 1 above, and further in view of Lee et al. (US 2009/0167735, at least Fig. 1a-1b, [0023-0027]) only discloses a manufacturing method of a flexible display, comprising: forming a metal lead on a flexible substrate; bending the flexible substrate and the metal lead; and forming a conductive film layer on the metal lead, which covers at least a bent part of the metal lead, and the feature; wherein the conductive film layer on the metal lead is formed by using the chemical plating method. However, they do not teach or suggest that the chemical plating method comprises: immersing the bent part of the metal lead in a chemical solution, wherein the chemical solution comprises a metal salt and a reducing agent; and performing a reduction reaction between the metal salt and the reducing agent in the chemical solution to form the conductive film layer on a surface of the bent part of the metal lead in combination with the other required elements of the claim.